DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites, “under 5 % binder”. The originally filed specification does not have sufficient support for the limitation “under 5% binder”. The specification states, “under 5 % gelatin” in para 0011, however the specification fails to support the binder genus as a whole and merely supports the one specific species of binder. 
Claims 22-29 are rejected based on their dependency on 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherrill (US 5673653) to in view of Axelrod (US 2005/0153040, hereafter referred to as Axelrod ‘040) and Axelrod (US 6110521, hereafter referred to as Axelrod ‘521) or alternatively Cox (US 2005/0123585) 
In re claim 21, Sherrill teaches a pet chew comprising: a first sheet 11, 22, 32 and a second sheet 12, 21, 31, wherein the first and second sheets are dimensioned large enough and thin enough to be initially malleable; and wherein the first and second sheets in superimposed relation having a similar thickness to one another (Fig. 3-5, 7) and being rolled where the first and second sheets forming alternating layers (Fig. 3) with no intervening layers; and hardening said first sheet after it is wrapped with said second sheet such that said first sheet provides a hardened chewable wrap (Col 5 Ln 60-65) and where at least a portion of the second sheet extends beyond the longitudinal edge of the first sheet (Fig. 2-7).
Sherrill teaches the invention except for, wherein the first and second sheets comprising a plant based mixture that is extruded and substantially rawhide free, wherein the first sheet has under 5 % binder.
Axelrod ‘040 teaches a pet chew, within the same field of endeavor, comprising a first sheet and a second sheet (Para 38); wherein, each of the first and second sheet comprising a plant based mixture that is extruded (product by process limitation) and substantially rawhide free (Para 12, Abstract), wherein the plant based mixture is dimensioned large enough and thin enough to be initially malleable; and wherein the first and second sheets in superimposed relation and where the first and second sheets forming alternating layers with no intervening rawhide layers (based on the desired nutritional value of the edible base component).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the first and second sheets as taught by Sherrill as being composed of plant based mixtures that are substantially rawhide free as taught by Axelrod et al in order to provide the animal with a pet chew that aides in digestive health by providing plant based nourishment to the animal for greater nutritional value.
Furthermore, Sherrill discloses the claimed invention except for the first and second layers being made of a plant based mixture. Axelrod teaches the plant based mixture for use in making animal chews where the plant based mixture is extrudable and initially malleable and formed into a first and second sheets.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the first and second sheets of the chew as taught by Sherrill with the first and second sheets being made of a plant based mixture that is substantially rawhide free as taught by Axelrod et al in order to provide additional nutritional value to the pet chew, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.

Axelrod ‘521 teaches a pet chew, within the same field of endeavor, comprising a plant based mixture that is extruded (product by process limitation) and substantially rawhide free (abstract and Col. 2, lines 4-20, “a formulation according to the present invention comprises the intermixing of about 40% by weight wheat flour, about 55% by weight casein, about 5% by weight starch carbohydrate (humectant), and optionally with 1 to 5% gelatin by weight” this is a plant based formulation that does not include rawhide), the chew having under 5% binder (Col. 2, lines 4-20, “optionally with 1 to 5% gelatin by weight”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the first sheet of Sherrill with under 5 % binder, as taught by the chew of Axelrod, in order to effectively shape and bind the chew.
It is noted that:
-Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
-In the present case, the prior art discloses the conventional nature of making a pet chew comprising 1-5% gelatin. Axelrod ‘040 discloses gelatin as a binder.  Axelrod ‘521 discloses 1-5% gelatin to alter the hardness of the chew product. Based on the teaching of the prior art, the claimed concentration of binder represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 
-Additionally attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
-In the present case, the prior art discloses the conventional nature of making a pet chew comprising 1-5% gelatin. Axelrod ‘040 discloses gelatin as a binder. Axelrod ‘521 discloses 1-5% gelatin to alter the hardness of the chew product. Based on the teaching of the prior art, the claimed concentration of binder represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  

Alternatively and additionally Cox teaches a pet chew, within the same field of endeavor, wherein the pet chew is substantially rawhide free (para 0060, claim 15).
It would have been obvious to make the pet chew of Sherrill substantially rawhide free, as taught by Cox, since it is well known that rawhide can cause choking and blockages and rawhide free chews are easier for animals to digest.

In re claim 22, the modified reference teaches the pet chew of claim 21 and Sherrill further teaches wherein the first sheet is capable of being wrapped by flexing, folding or rolling into a shape (Fig. 2-3).
In re claim 23, the modified reference teaches the pet chew of claim 21, and further wherein the second sheet is made from a flavor material (see Para 38 and 12 of Axelrod ‘040).
In re claim 24, the modified reference teaches the pet chew of claim 21, wherein the end of the pet chew are tied into knots before hardening said first sheet (Sherrill figure 2).
In re claim 25, the modified reference teaches the pet chew of claim 21, wherein the first sheet comprises a plant protein composition (see Axelrod ‘040, Para 12, 38, and 18).
In re claim 26, the modified reference teaches the pet chew of claim 21, wherein the first sheet comprising a plant protein and the binder comprises a gelatin composition (see para 25-29 Axelrod ‘040 and see col 2. Lines 4-40 of Axelrod ‘521); and the second sheet comprising a meat jerky with infused flavors (as previously taught by Sherrill Col 3 Ln 1-20, maybe infused with flavors, further taught by Axelrod's ‘040 second sheet and disclosed selectable constituents including "animal matter" para 12, 28, meats).
In re claim 27, the modified reference teaches the pet chew of claim 21 wherein the flavors are selected from a group consisting of meat, chicken, fish, jerky pieces and combinations thereof (Sherrill Col 3 Ln 1-20).
In re claim 28, the modified reference teaches the pet chew of claim 25, wherein the plant protein is a wheat protein (see Axelrod ‘521, abstract and Col. 2, lines 5-40).
In re claim 29, the modified reference teaches the pet chew of claim 25 or 28, wherein the plant protein is about 40% by weight (see Axelrod ‘521, Col. 2, lines 5-40).
The modified reference is silent about wherein the plant protein is over 50% of the chew material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the wheat protein 50% by weight, to have a higher concentration of plant based protein for the pet since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally the concentration paragraphs as noted in claim 21 above area again referenced here.

Response to Arguments
Applicant’s argument that there is no teaching or suggestion to modify Sherrill to be rawhide free has been addressed in the final action dated 09/07/2021, thus please see final rejection.
Applicant’s further arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it pertains to binder compositions in pet foods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619